 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00244-LJO-SKO
12                       Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; ORDER
13   vs.
                                                   JUDGE: Hon. Stanley A. Boone
14   BRYAN BARTUCCI,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that Mr. Bartucci’s order of release condition (7)(k) be modified to allow Mr.
19   Bartucci to leave his residence on Thanksgiving Day, November 28, 2019, from 9 a.m. to 9 p.m.
20   This modification is effective only for November 28, 2019, and Mr. Bartucci’s home detention
21   condition will otherwise remain as previously ordered. Permission is being requested for Mr.
22   Bartucci to leave his residence on Thanksgiving so that he can spend time with his family at his
23   father’s home in the city of Fresno, as well as his wife’s family at his father-in-law’s home, also
24   in the city of Fresno. Mr. Bartucci’s travel will be limited to those two locations and Mr.
25   Bartucci shall remain in his wife’s presence, who is the court-approved third-party custodian, at
26   all times from 9 a.m. to 9 p.m. on November 28, 2019.
27          All other conditions remain in full force and effect.
28   ///
 1                                                           Respectfully submitted,
 2                                                           McGREGOR SCOTT
                                                             United States Attorney
 3
 4   DATED: November 20, 2019                                /s/ Kimberly A. Sanchez
                                                             KIMBERLY A. SANCHEZ
 5                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 6
 7
                                                             HEATHER E. WILLIAMS
 8                                                           Federal Defender
 9
     DATED: November 20, 2019                                /s/ Charles J. Lee
10                                                           CHARLES J. LEE
                                                             Assistant Federal Defender
11                                                           Attorneys for Defendant
                                                             BRYAN BARTUCCI
12
13
                                                  ORDER
14
15            IT IS SO ORDERED that pretrial release condition (7)(k) be modified to allow Mr.
16   Bartucci to leave his residence in the immediate presence of his Third-Party Custodian on
17   November 28, 2019, from 9:00 a.m. to 9:00 p.m. for travel only to his father’s and father-in-
18   law’s homes, both located in the city of Fresno, for family functions on Thanksgiving Day only.
19            All other conditions remain in full force and effect.
20
     IT IS SO ORDERED.
21
22   Dated:     November 20, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                       -2-
